UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5018



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

MACK A. FLUDD, JR., a/k/a Dale T. Boutwell,
                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CR-02-832-SB)


Submitted:   July 25, 2007                 Decided:   August 17, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Wells Dickson, Jr., Charleston, South Carolina, for Appellant.
John Charles Duane, Assistant United States Attorney, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Following a jury trial, Mack A. Fludd, Jr., was convicted

on twenty-four counts of aiding and abetting others in making false

statements    in     connection    with   the    purchase    of   firearms,    in

violation of 18 U.S.C. §§ 2, 922(a)(6), 924(a)(2) (2000), fourteen

counts of possession of firearms by a convicted felon, in violation

of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000), and 18 U.S.C.A.

§ 924(e) (West 2000 & Supp. 2007), one count of engaging in the

business of firearms dealing without a license, in violation of 18

U.S.C. § 922(a)(1)(A) (2000), and 18 U.S.C.A. § 924(a)(1)(D) (West

2000 & Supp. 2007), and one count of traveling interstate with the

intent to engage in the business of firearms dealing without a

license, in violation of 18 U.S.C.A. § 924(n) (West 2000 & Supp.

2007).     The     district   court    sentenced     Fludd   to   292   months’

imprisonment.      Fludd timely appealed.

           Fludd’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), questioning whether

Fludd’s sentence violates United States v. Booker, 543 U.S. 220
(2005), because the facts upon which the guideline range was

calculated were not admitted by Fludd or proven beyond a reasonable

doubt.     Additionally,      Fludd’s     counsel    questions     whether    the

district     court    erred   by   denying      Fludd’s   objections    to    the

presentence report (“PSR”).         Counsel states, however, that he has

found no meritorious grounds for appeal.              Fludd filed a pro se

supplemental     brief   asserting      additional    claims.       Finding    no

meritorious grounds for appeal, we affirm.

                                      - 2 -
           After Booker, a district court is no longer bound by the

range prescribed by the sentencing guidelines.         United States v.
Hughes, 401 F.3d 540, 546 (4th Cir. 2005).      However, in imposing a

sentence post-Booker, courts still must calculate the applicable

guideline range after making the appropriate findings of fact and

consider the range in conjunction with other relevant factors under

the guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006). Contrary to Fludd’s position, even

after Booker, a court may properly make factual findings concerning
sentencing factors by a preponderance of the evidence.       See United

States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005), cert. denied,

127 S. Ct. 121 (2006).     We will affirm a post-Booker sentence if it

“is within the statutorily prescribed range and is reasonable. Id.

at 433 (internal quotation marks and citation omitted).                “[A]

sentence   within    the    proper   advisory   Guidelines   range      is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006); see also Rita v. United States, 551 U.S. ___,
127 S. Ct. 2456 (2007) (upholding presumption of reasonableness).

           Having   thoroughly   reviewed   Fludd’s   sentence   and    his

challenges to the PSR, we find that the district court properly

calculated Fludd’s guideline range and conclude that his sentence

is reasonable.    We have also thoroughly reviewed the issues raised

in Fludd’s pro se supplemental brief and find that they do not

warrant relief.     In accordance with Anders, we have reviewed the
record in this case and have found no meritorious issues for


                                  - 3 -
appeal.    Accordingly, we affirm Fludd’s convictions and sentence.

            This   court    requires    that   counsel     inform    Fludd,   in

writing, of the right to petition the Supreme Court of the United

States for further review.       If Fludd requests that a petition be

filed,    but   counsel    believes    that    such   a   petition   would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that a

copy thereof was served on Fludd. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                      - 4 -